Citation Nr: 1447420	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from August 1983 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO denied service connection for a disability of the shoulders in a March 1989 rating decision.  The Veteran did not appeal.  In January 2008, the Veteran filed a claim specifically addressing the left shoulder.  In September 2012, the Board reopened the Veteran's claim finding that new and material evidence had been presented.  The case was remanded for adjudication on the merits by the RO.

In a January 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for a left shoulder disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the parties (the Veteran's attorney before the Court and VA's General Counsel) filed a Joint Motion for Remand (Joint Motion) that requested that the Board's decision be vacated and remanded.  A July 2014 Court Order granted the Joint Motion.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The service treatment records contain no complaints of shoulder pain or discomfort and no treatment for an injury to the shoulders.  The Veteran's Medical Evaluation Review Board records show no reported shoulder conditions or complaints.  The Veteran's July 1988 separation examination was negative for shoulder problems and he denied swollen or painful joints.  Upon physical examination, no abnormalities of the upper extremities were found.  The records do indicate that the Veteran fell while playing basketball in October 1987.  Thereafter, he sought continuing treatment for injuries of the ankles and knees, but there was no indication that a shoulder disability or injury resulted from the fall.

The Veteran filed his initial claim for service connection in December 1988.  A January 1989 clinical record indicated the Veteran's concern that his shoulders seemed to "pop" when he moved them.  The examination report suggests, however, this had been "no real problem."  Thereafter, an examination was performed in February 1989.  There was no pain or limitation of motion in either shoulder.  A shoulder disability was not found. 

The Veteran did not seek treatment for his shoulders until November 2007, when he stated he had experienced "[p]ain in the left shoulder for 5 months."  The Veteran denied any history of injury to the shoulder and stated "his pain just kind of started and has gotten steadily worse."  On physical examination, limitation of motion with pain was noted.  X-rays indicated "high-riding of the distal clavicle" and "spur of the distal acromion" which was thought to be impinging the supraspinatus tendon. Impingement syndrome of the left shoulder was diagnosed.  In November 2008, the Veteran underwent a left shoulder arthroscopy followed by open acromioplasty, resection of the distal clavicle, and repair of a small tear in the supraspinatus tendon. 

Although not expressly stated, the Joint Motion can only be read as finding that a VA examination of the Veteran is in order to ascertain whether his current left shoulder disability may be associated with his period of service.  Thus, the Board will remand the claim for compliance with the Joint Motion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current left shoulder disability.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must record the entire history of the claimed disability, including the Veteran's account of symptomatology.  

The examiner must diagnose all left shoulder pathology.  As to each identified left shoulder disability, the examiner is to opine whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability: (i) had onset in service or within one year of separation; or (ii) is related to military service or any event therein, including the October 1987 fall while playing basketball.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

